Dismissed and Memorandum Opinion filed October 21, 2014




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00813-CV

                 IN THE INTEREST OF J.M.R., JR., A CHILD


                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-35513

                  MEMORANDUM                       OPINION


      The trial court clerk mistakenly forwarded a notice of appeal to this court.
The notice of appeal expressly states the appeal is to the 257th Judicial District
Court. The notice of appeal is in relation to an appeal of an associate judge’s
ruling to the district judge. Accordingly, this appeal is dismissed.

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.